Citation Nr: 1707656	
Decision Date: 03/13/17    Archive Date: 03/21/17

DOCKET NO.  08-25 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased rating, for right knee arthritis currently rated as 20 percent disabling, to include entitlement to a separate rating for right knee instability.

[The issues of entitlement to service connection for a back disability; whether there was clear and unmistakable error (CUE) in a September 1989 rating decision that denied entitlement to service connection for hearing loss and tinnitus; whether there was CUE in an October 2007 rating decision that denied service connection for right ear hearing loss; whether there was CUE in a January 1992 rating decision that denied service connection for a left knee disability; whether new and material evidence has been received to reopen a previously denied claims of service connection for hearing loss and tinnitus; and entitlement to an increased rating for left knee arthritis, to include entitlement to a separate rating for instability, are the subjects of a separate Board decision.]



REPRESENTATION

Veteran represented by:	Robert C. Brown, Jr., Attorney at Law


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1982 to January 1989.  

This matter is before the Board of Veterans' Appeals (Board) from an October 2007 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified before a Veterans Law Judge (VLJ) sitting at the RO in November 2010 and before another VLJ also sitting at the RO in June 2014.  Transcripts of both hearings are associated with the claims file. 

In October 2014, the Board remanded the issue to the RO for additional development.  

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks a higher rating for his service-connected right knee disability.  Initially, the Board notes that in September 2016, the Veteran submitted additional evidence.  He has not waived initial RO consideration of the evidence.  

The Veteran was afforded a VA examination with respect to his right knee disability in May 2015 pursuant to the Board's remand.  However, in a recent case, the United States Court of Appeals for Veterans Claims (Court) held that a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of 38 C.F.R. § 4.59.  That final sentence of § 4.59 directs that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).

Although the May 2015 VA knee and lower leg examination report reflects relevant findings, to include use of a cane at work, it does not include all the required testing pursuant to § 4.59 and Correia.  The examination was conducted using a 2015 version of the Disability Benefits Questionnaires (DBQs), which does not include any section for recording ranges of motion on active or passive testing, or nonweight bearing.  Thus, the May 2015 VA examination report does not entirely conform to the Court's decision in Correia.  As such, a new VA examination is needed.

Accordingly, this issue is REMANDED for the following actions:

1.  Arrange for the Veteran to undergo a VA examination to evaluate the severity of his service-connected right knee disability.  

The examiner is asked to review all relevant records and conduct a clinical evaluation.  Based on this review, the examiner is asked to provide an assessment of the current nature of the Veteran's right knee disability.  

The knee joint should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing. 

The examiner is asked to describe the severity, frequency, and duration of all symptomatology associated with the condition.  Also, describe all functional limitations present (a) after repetition over time and, separately, (b) during flare-ups. 

The examiner is asked to identify, to the extent possible, the date on which any change in degree of impairment first occurred.  

The examiner is asked to identify any recurrent subluxation or lateral instability, and if so, whether it is mild, moderate or severe.

If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

A rationale for all opinions expressed should be provided.  

2.  After completing the above, plus any further action needed as a consequence of the development completed, readjudicate the right knee rating claim.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.  




				  			  					
   PAUL SORISIO	                                                           M. N. HYLAND
   Veterans Law Judge 	                                                    Veterans Law Judge 
Board of Veterans' Appeals	                                         Board of Veterans' Appeals	




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).  

